Title: To John Adams from Robert Greenleaf, 2 September 1799
From: Greenleaf, Robert
To: Adams, John



Sir—
East Greenwich the 2 Septr. 1799

Although I feel myself not altogether a perfect stranger to your Person & greatness of Character, yet an idea formed in my mind that my person or character might not be within your recolection, (it being some years since you have seen me in person,) creates within my breast no considerable degree of diffidence as to addressing you by letter; I cannot but fear & entertain a supposition, that the great freedom & extreem liberty I now take, may be (& perhaps very justly,) considered by you, much too great a one, more especially, when you come to a knowledge of the subject.— Being for some time out of employment, owing to the late misfortunes of my Brother James, whose particular circumstances I presume you are acquainted with, I have long had a desire to enter into the service of the Navy of the United States, in the capacity of Purser on board some one of the Ships in the service of the United States; with that idea, I have been assiduous in my exertions to procure such an establishment, but as yet without success; my particular friend & neighbour, Ray Greene Esqr, one of the Senators in Congress, gave me a Letter for that purpose to the Secretary of the Navy, in order to get me the appointment of Purser on board the Ship General Greene Capt. Perry, now lying in Newport harbour; but truely unfortunately for me, reached the Secretary too late, the vacancy being filled up before my letter reached him— Other repeated applications I have made for the Pursers birth on board of other Ships belonging to the Navy; I have at last however rather than be unemployed, accepted of the Stewards birth on board of the Ship General Greene, which sails in a few days.— The principal object of this Letter however, was to solicit your influence with the Secretary of the Navy, in recommending me to him by Letter, or otherwise in my absence, as a person capable of the duties of a Purser to one of the Ships now building in New York or other places, for the service of the United States.— As to my particular Character & capability of the office which I now solicit, I refer you if you should think it necessary, to my Brother Daniel, or cousin Thomas Greenleaf who can give you every information respecting me. I have Sir a Wife & family who look up to me for support & assistance, which circumstance I conceive & sincerely hope, may be an apology sufficient in your candid mind, for the great trouble which I now give you.—
With the profoundest sentiment of respect, believe me Sir, your well  & most Obedt, / Huml, Servt,

Robert Greenleaf